        Case 1:20-cv-00184-DCN Document 28 Filed 05/18/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 LINDSAY HECOX, et al.,                     )
                                            )     Case No. 1:20-cv-00184-dcn
                      Plaintiffs,           )
                                            )     ORDER GRANTING
      v.                                    )     STIPULATED MOTION RE:
                                            )     BRIEFING SCHEDULE ON
 BRADLEY LITTLE, in his official            )     MOTIONS
 capacity as Governor of the State of       )
 Idaho; et al.,                             )
                                            )
                      Defendants.           )

      Having considered the parties’ Stipulated Motion Re: Briefing Schedule on Motions

(Dkt. 27), and good cause appearing therefor,

      IT IS HEREBY ORDERED that the briefing schedule shall be amended as follows:

           a. Defendants shall file their motion to dismiss on or before June 1, 2020.

           b. Plaintiffs shall file their response to Defendants’ motion to dismiss on or

              before June 22, 2020.

           c. Defendants shall file their reply in support of their motion to dismiss on or

              before July 6, 2020.

           d. Defendants shall file their response to Plaintiffs’ preliminary injunction

              motion on or before June 4, 2020.




ORDER - 1
       Case 1:20-cv-00184-DCN Document 28 Filed 05/18/20 Page 2 of 2




        e. Plaintiffs shall file their reply in support of their preliminary injunction

            motion on or before June 25, 2020.


                                             DATED: May 18, 2020


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




ORDER - 2
